Citation Nr: 1753192	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a videoconference hearing before the undersigned VLJ.  A hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A February 1996 rating decision denied service connection for tinnitus.  The Veteran was notified of this decision but did not initiate an appeal.

2.  The evidence received since the last final denial of service connection for tinnitus, when considered by itself or in connection with evidence previously assembled, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim of entitlement to service connection. 

3.  Resolving reasonable doubt in the favor of the Veteran, the Veteran has tinnitus that began in service.






CONCLUSIONS OF LAW

1.  The February 1996 rating decision that denied service connection for tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2017).

2.  Evidence received since the February 1996 rating decision is new and material; therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus disability are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


ORDER

Entitlement to service connection for tinnitus is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


